Citation Nr: 1409586	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  05-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1. Entitlement to an annual clothing allowance based on a claim filed in May 1998.

2. Entitlement to an annual clothing allowance based on a claim filed in February 2003.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 denial from the Department of Veterans Affairs Medical Center (VAMC) in Dallas, Texas.  

In December 2006, the Board remanded the Veteran's February 2003 claim for further development.  In December 2008, the Board denied the Veteran's February 2003 claim and remanded the issue of entitlement to an annual clothing allowance based on a claim filed in May 1998, so that a Statement of the Case (SOC) could be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in April 2009 and the Veteran submitted a timely VA Form 9 in May 2009.  The Veteran appealed the Board's December 2008 denial of his February 2003 claim to the U. S. Court of Appeals for Veterans Claims (Court), and in a February 2011 memorandum decision, the Court vacated the Board's denial and remanded the matter.  

The Veteran testified before a Veterans Law Judge (VLJ) in September 2005; however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By a January 2012 letter, the Veteran was given the opportunity to request another Board hearing.  In February 2012, the Veteran indicated that he wanted a video conference hearing.  In October 2012, the Board remanded his case so that a video conference hearing could be scheduled.  In April 2013, the Veteran informed VA that he was starting a new job and would be unable to attend his hearing.  In January 2014, the Veteran's representative informed the Board that the Veteran had been contacted and had stated that he did not want a hearing.  Therefore, the Board will adjudicate his claims.  

This case has been remanded to RO via the Appeals Management Center (AMC) in Washington, DC, for further development and it has now been returned to the Board.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Court's February 2011 memorandum decision, the Veteran submitted evidence in July 2008 that he was prescribed benzaclin, which contains benzoyl peroxide.  An opinion is needed to determine whether benzaclin and any additional skin medications the Veteran has been prescribed during the entire appeal period have caused irreparable damage to his outer garments.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support thereof.  The VAMC should request that he submit a list of all prescriptions used for his skin conditions, keeping in mind that his first claim for an annual clothing allowance was filed in May 1998.  

2. Regardless of whether the Veteran responds to the request for information, arrange for the Veteran's claims file and medical file to be reviewed by the Chief Medical Director or designee who should certify whether or not EACH of the medications utilized by the Veteran to treat his service-connected skin condition since 1998 renders him eligible for a VA clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  

a) The examiner's opinion should specifically address whether benzaclin causes irreparable damage to the Veteran's outer garments.  

b) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

c) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, review the claims and medical files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


